DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 12/14/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 15/855833 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In claim 1, line 11, “the high power laser pulses” has been deleted and replaced by --the laser pulses--
In claim 1, line 16, “the high power laser pulses” has been deleted and replaced by --the laser pulses--
In claim 5, line 2 “form” has been deleted and replaced by --from--
In claim 15, line 11, “the high power laser pulses” has been deleted and replaced by --the laser pulses--
[Examiner note: the aforementioned changes are made to correct typos (see claim 1, “laser pulses” at lines 6, 8 and 14, for example and claim 15, “laser pulses” lines 8, 14 and 15, for example ].
Allowable Subject Matter
Claims 1-6 and 8-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claim 1 and dependent claims 2-6 and 8-14, the examiner found no reference in the prior art that disclosed or rendered obvious a modular laser-produced plasma X-ray system comprising:
 a laser pulse emitter configured to transmit laser pulses into a vacuum tight low- pressure chamber via a laser window … wherein: the laser pulses prevent debris from accumulating on the laser window or debris from accumulating on a debris shield inserted between the laser window and the target through evaporation and the laser pulses reflect off the target surface onto the X-ray window and prevent debris from accumulating on the X-ray window or the debris shield inserted between the target and the X-ray window and including all limitations recited in independent claim 1.
As per claim 15 and dependent claims 16-21, the examiner found no reference in the prior art that disclosed or rendered obvious a modular laser-produced plasma X-ray system comprising:
laser pulse emitter configured to transmit laser pulses into the vacuum tight low- pressure chamber via a thin laser window … wherein: the laser pulses prevent debris from accumulating on the thin laser window; and the laser pulses reflect off the target .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D THOMAS whose telephone number is (571)272-2496. The examiner can normally be reached M-F: 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the 





/COURTNEY D THOMAS/Primary Examiner, Art Unit 2884